                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                            §
10TALES, INC.,                              §
                                            §
                     Plaintiff,             §          Case No. 6:20-cv-00810-ADA
                                            §
       v.                                   §           JURY TRIAL DEMANDED
                                            §
TIKTOK INC., TIKTOK PTE. LTD.,              §
BYTEDANCE LTD., and BYTEDANCE               §
INC.,                                       §
                                            §
                     Defendants.            §



     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY PENDING
             RESOLUTION OF THE MOTION TO TRANSFER VENUE

I.     INTRODUCTION

       In their motion to stay pending resolution of the motion to transfer (ECF No. 49, “Motion

to Stay”), Defendants ByteDance Ltd., ByteDance Inc., TikTok Inc., and TikTok Pte. Ltd.

(hereafter collectively “Defendants”) ask the Court to suspend its Scheduling Order (ECF No.

41) until Defendants’ motion to transfer (ECF Nos. 24, 47, “Motion to Transfer”) is decided.

But the Scheduling Order—based on the Court’s Standing Order Governing Procedures, Version

3.2 (“OGP”), 1 and the Court’s Standing Order Regarding Venue and Jurisdictional Discovery

Limits for Patent Cases dated November 19, 2020 2—already specifically accommodates such


1
  https://www.txwd.uscourts.gov/wp-
content/uploads/Standing%20Orders/Waco/Albright/Sample%20Order%20Governing%20Proceedings%
20-%20Patent%20Cases110520.pdf
2
  https://www.txwd.uscourts.gov/wp-
content/uploads/Standing%20Orders/Waco/Albright/Standing%20Order%20Regarding%20Venue%20An
d%20Jurisdictional%20Discovery%20Limits%20For%20Patent%20Cases%20111920.pdf
jurisdictional motions. Defendants neither dispute that the Courts’ Standing Order gives “top

priority” to Defendants’ Motion to Transfer, nor do they raise any argument that their Motion to

Transfer is in any way unique such that departure from the Court’s standing practice is

warranted. Instead, Defendants’ Motion to Stay is a tactical ploy in an attempt to delay these

proceedings to see if its February 9, 2021, inter partes review (“IPR”) petition—filed two days

before its Motion to Stay—can get traction at the U.S. Patent and Trademark Office to give it

further arguments for delay. In short, Defendants’ Motion to Stay asks the Court to substitute

Defendants’ discretion for managing this case for the Court’s.

       Defendants quote the Federal Circuit’s Order in In re SK Hynix to suggest that this court

must stay the case until it has ruled on Defendants’ Motion to Transfer. See Motion to Stay at 1,

4, 5 (quoting In re SK Hynix, No. 2021-113, 2021 WL 321071, at *2 (Fed. Cir. Feb. 1, 2021)).

That is not the law. Instead, the decision to stay this case rests with the Court’s discretion, and

Defendants’ Motion to Stay falls well short of demonstrating any inequity that would result from

letting this case proceed. Defendants’ Motion to Stay should be denied, and this case should

continue pursuant to the Scheduling Order.

II.    FACTUAL BACKGROUND

       10Tales filed its original Complaint against Defendant TikTok Inc. on September 2,

2020. See ECF No. 1. On September 15, 2020, TikTok Inc. filed an unopposed motion to

extend the time to respond to 10Tales’ Complaint by forty-five (45) days such that TikTok Inc.’s

response would be due on November 9, 2020. See ECF No. 10. The Court granted TikTok

Inc.’s motion. On November 5, 2020, TikTok Inc. sought additional time to respond to the

Complaint. See ECF No. 20. On November 19, 2020—seventy-six (76) days after being served

with the Complaint—Defendant TikTok Inc. filed its Motion to Transfer. See ECF No. 24.




                                                2
       On December 10, 2020, 10Tales filed its First Amended Complaint (“Amended

Complaint”) for Patent Infringement as a matter of course. See ECF No. 28. The Amended

Complaint added additional parties that work together with TikTok Inc. to market, sell, and

distribute the “TikTok” application in the United States. See, e.g., Amended Complaint, ¶¶ 14-

21. On December 14, 2020, in accordance with the deadline set forth in the OGP, 10Tales

served its preliminary infringement contentions on TikTok Inc.

       On December 23, 2020, TikTok Inc. moved for a 30-day extension to respond to

10Tales’ Amended Complaint such that TikTok Inc.’s response would not be due until January

27, 2021. See ECF No. 35. Notably, despite the fact that the Court had not yet ruled on TikTok

Inc.’s Motion to Transfer, TikTok Inc. did not file any motion with the Court requesting that the

Court stay all deadlines—including the deadline for TikTok Inc. to respond to the Amended

Complaint—prior to its December 23 motion for an extension of time, or even at any time during

the following forty days.

       Instead, TikTok Inc. waited for nearly three months from the date that TikTok Inc. filed

its Motion to Transfer before filing the instant Motion to Stay on February 11, 2021, requesting

that the Court stay all dates pending resolution of the motion that TikTok Inc. filed on November

19, 2020. Significantly, Defendants do not cite to anything in this case that has changed since

November 19, 2020, when Defendant TikTok Inc. filed its Motion to Transfer. The Court is

already giving top priority to Defendants’ Motion to Transfer, and the parties are already nearly

half-way through the six months allotted for jurisdictional discovery. See ECF No. 41.

       Accordingly, given Defendants’ undue delay, gamesmanship, and failure to provide any

reason that the facts of this case differ from any other case where a defendant files a motion to

transfer in a patent case, this Court should deny Defendants’ Motion to Stay.




                                                3
III.   LEGAL STANDARD

       “Whether to stay a case falls within the Court’s inherent discretiona[ry] authority.”

Neodron, Ltd. v. Dell Techs., Inc., No. 1:19-CV-819-ADA, 2019 WL 9633629, at *1 (W.D. Tex.

Dec. 16, 2019) (citing In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990) (“The stay of a

pending matter is ordinarily within the trial court’s wide discretion to control the course of

litigation, which includes authority to control the scope and pace of discovery.”)); Clinton v.

Jones, 520 U.S. 681, 706 (1997) (exercising “judicial discretion” upon a motion to stay).

Determining whether to issue a stay “calls for the exercise of judgment, which must weigh

competing interests and maintain an even balance.” Neodron, 2019 WL 9633629, at *1 (quoting

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)).

       Importantly, the proponent has the burden to “make out a clear case of hardship or

inequity in being required to go forward, if there is even a fair possibility that the stay for which

he prays will work damage to someone else.” Id. (quoting Landis, 299 U.S. at 255). In

determining whether a stay is proper, a district court should consider, among other factors: (1)

the potential prejudice to the nonmoving party; (2) the hardship and inequity to the moving party

if the action is not stayed; and (3) judicial resources. Yeti Coolers, LLC v. Home Depot U.S.A.,

Inc., No. 1:17-CV-342-RP, 2018 WL 2122868, at *1 (W.D. Tex. Jan. 8, 2018).

IV.    ARGUMENT

       A. Defendants Have Not Shown That They Would Suffer Hardship or Inequity If
          This Case Goes Forward

       Defendants are obligated to demonstrate that they would suffer clear harm or inequity if a

stay is not granted. Defendants’ arguments fall well short of carrying their burden in this regard.

Each of the three factors the Court should consider in deciding Defendants’ Motion to Stay

weighs against staying this case. The Court should deny the Motion to Stay.



                                                 4
               1. A Stay Will Prejudice 10Tales’ Right to Protect Its Patent and Obtain
                  Expeditious Resolution of Its Claims

       Defendants’ tactic here is transparent. They want to stack delay by first suspending this

Court’s Scheduling Order, on the hope that the case will be transferred to the Northern District of

California, where the case will then reset. It will then seek a stay there pending resolution of its

recently-filed IPR, and then—should the PTAB institute trial—pending resolution of an

inevitable appeal to the Federal Circuit. All-in, if Defendants’ strategy is successful, they will

delay 10Tales’ right to protect its patent rights in district court for over 3 years—well into 2024.

Such a delay would permit Defendants to free ride on 10Tales’ patent rights for an additional

15% of 10Tales’ entire patent term. If successful, Defendants’ tactic would be highly prejudicial

to 10Tales.

       Defendants brazenly argue that a stay would result in “little or no prejudice to” 10Tales.

Motion to Stay at 1. But as this Court recognized in Neodron, a stay would be prejudicial to

10Tales’ interest in obtaining an expeditious resolution of its case. See Neodron, 2019 WL

9633629, at *1-2. The first factor weighs heavily against Defendants’ requested stay.

               2. Defendants’ Claims of “Current” and Speculative Hardship and Inequity
                  Do Not Justify A Stay

       Defendants feign “current” harm based on their argument that 10Tales’ Amended

Complaint does not sufficiently apprise them of 10Tales’ infringement claim. But as 10Tales set

forth in its recently-filed opposition to Defendants’ motion to dismiss, the Amended Complaint

satisfies the pleading requirements, and makes clear that Defendants’ system that carries out

Defendants’ recommendation engine used with the TikTok “For You” feed infringes at least

claim 1 of the ’030 patent. See ECF No. 51. It is unclear why Defendants are arguing “current”

harm to support their Motion to Stay where the proper inquiry is whether denying the motion will

create harm. Yeti Coolers, 2018 WL 2122868, at *1-2. Indeed, Defendants’ argument weighs


                                                 5
against staying this case where Defendants already have a separate motion seeking relief for its

“current” harm pending before the Court. See ECF No. 48.

        In any event, Defendants fail to address the fact that on December 14, 2020—over two

months ago—10Tales served its preliminary infringement contentions, which include a 31-page

claim chart explaining how Defendants’ system infringes claim 1 of the ’030 patent.           See

10Tales’ Preliminary Infringement Contentions, attached hereto as Exhibit A.             Even if

Defendants were to prevail on its motion to dismiss—which it should not—Defendants cannot in

good faith argue that they have not been provided notice of 10Tales’ infringement contentions.

In its contentions, 10Tales provides details of Defendants’ infringement based on its inspection

of the operation of the TikTok “For You” feed and publically available information from

Defendants themselves. Several of the claim limitations are directed to software for carrying out

a method on the claimed system. For those limitations, 10Tales explained that it will supplement

its contentions to provide further details after it has had an opportunity to review Defendants’

source code and technical documents, which are due with Defendants’ preliminary invalidity

contentions on March 1, 2021. See ECF No. 41, Scheduling Order at 2 (“Defendants shall also

produce . . . technical documents, including software where applicable, sufficient to show the

operation of the accused product(s) . . . .”).

        Defendants frame their “current” harm in the context of the Amended Complaint rather

than 10Tales’ preliminary infringement contentions, which cuts against the relief they seek here.

It is apparent that rather than suffering harm from proceeding forward, Defendants want to delay

so that they do not need to comply with their obligation to produce the technical details of their

accused system—including the source code. Any “current” harm that Defendants are suffering

will only be exacerbated by staying this case. Defendants’ Motion to Stay should be denied so




                                                 6
that 10Tales can review Defendants’ technical documents and supplement its infringement

contentions to provide Defendants the additional level of detail they complain of not having.

           As to future harm that Defendants might suffer if this case is not stayed, Defendants

merely speculate as to inefficiencies that might result if the Court transfers this case.

Defendants’ purported “harm” is highly speculative and does not justify staying 10Tales’ case

while the parties complete jurisdictional discovery provided for under the Court’s Standing

Order. 3     Moreover, Defendants’ own conduct contradicts their claim that they will suffer

“future” harm. Defendant TikTok Inc. filed its Motion to Transfer on November 19, 2020, but

then waited nearly three months to file its Motion to Stay pending resolution of its Motion to

Transfer. During that nearly three month delay, Defendants have sought affirmative relief from

this Court by filing a motion to dismiss the Amended Complaint asking this Court to dismiss

10Tales’ action with prejudice. If Defendants were truly concerned about “future” harm, TikTok

Inc. would have promptly filed its Motion to Stay at or about the same time it filed its Motion to

Transfer in November 2020, and the other Defendants would have joined in that motion soon

after accepting prompt service of process. Defendants failure to act diligently in seeking this

stay is telling.

           As this Court noted in Neodron, a stay would be prejudicial to 10Tales’ interest in

obtaining an expeditious resolution of its case.         See Neodron, 2019 WL 9633629, at *3.

Defendants have failed to carry their burden to show “a clear case of hardship or inequity in

being required to go forward,” and their motion should be denied. Id. at *1.



3
   Defendants surely make no attempt to demonstrate how they would uniquely “experience hardship or
inequity that would necessarily outweigh other considerations like [lost] judicial economy” pursuant to a
transfer from this Court to the Northern District of California. Miller Weisbrod, LLP, et al. v. Klein
Frank, PC, No. 3:13-CV-2695-BN, 2014 WL 2738231, at *4 (N.D. Tex. June 17, 2014).



                                                   7
        The court’s order in Sipco, LLC, et al. v. Emerson Electric Co., et al., No. 6:15-CV-907,

Dkt. No. 103 (E.D. Tex. July 12, 2016), is instructive. In Sipco, the court denied the defendants’

emergency request for a stay even after granting their motion to transfer pending a 21-day

waiting period prior to transfer in the Local Rules. In doing so, the court concluded that

“[e]fficiency will be best served if the parties proceed with the current deadlines in this case until

the transferee court receives the case.” Id. at 2. Here, as in Sipco, efficiency will be best served

if the parties proceed pursuant to the Scheduling Order. The second factor also weighs against

Defendants’ requested stay.

                3. A Stay Is Unlikely to Conserve Judicial Resources

        Defendants also fail to demonstrate that a stay would conserve judicial resources. The

Court has entered a Scheduling Order, and 10Tales has already served its preliminary

infringement contentions. Defendants must now serve their invalidity contentions and technical

documents—which will be required regardless of the Court’s decision on their Motion to

Transfer. The parties will then proceed to the claim construction phase. Claim construction is a

matter of law, which again, will be required regardless of whether the case is transferred. 4 None


4
   In their Motion to Stay, Defendants argue that if this Court were to transfer this case to the Northern
District of California after the parties had completed their claim construction briefing, the parties would
have to “restart” the entire claim construction process in the Northern District of California. Defendants,
however, offer no evidence or explanation as to why claim construction submissions in this Court could
not comply with the local rules of the Northern District of California. In fact, this Court’s rules and the
rules from the Northern District of California are substantially similar. For example, both this Court and
the Northern District of California require the parties to submit a joint claim construction statement prior
to claim construction briefing. Considering this Court’s more flexible rules regarding claim construction
submissions, nothing prevents Defendants from formatting their claim construction submissions to also
comply with the Local Rules of the Northern District of California if they so choose. Defendants have
not and cannot show how doing so would run afoul in anyway of this Court’s standing orders. Moreover,
Defendants do not accurately represent what transpired in Synkloud v. Adobe, No. 3:20-CV-7760, Dkt. 81,
¶¶ 16-18, 21-22 (N.D. Cal. Feb. 5, 2021) after the case was transferred to the Northern District of
California. In that case, Judge Alsup did not order the parties to “restart the claim construction process.”
Rather, Judge Alsup merely indicated that it was his unique procedure—not the N.D. Cal.’s procedure—
to postpone claim construction until summary judgment or trial. Even under Judge Alsup’s unique



                                                     8
of these efforts will be wasteful of judicial resources. Fact discovery is not scheduled to begin

until June, and trial is over a year away.

       Defendants argue that the Northern District of California “is a much more convenient

forum.” Motion to Stay at 9. But Defendants make no attempt to link its purported convenience

to the conservation of judicial resources. The third factor also weighs against Defendants’

requested stay.

V.     CONCLUSION

       For the foregoing reasons, this Court should exercise its discretion to manage its own

docket and proceed with the case pursuant to the Scheduling Order. The Court should deny

Defendants’ Motion to Stay.

Dated: February 18, 2021                               Respectfully submitted,

                                                       By:    /s/ William E. Davis, III
                                                       William E. Davis, III
                                                       Texas State Bar No. 24047416
                                                       bdavis@bdavisfirm.com
                                                       THE DAVIS FIRM, PC
                                                       213 N. Fredonia Street, Suite 230
                                                       Longview, Texas 75601
                                                       Telephone: (903) 230-9090
                                                       Facsimile: (903) 230-9661

                                                       Barry P. Golob (admitted pro hac vice)
                                                       bgolob@cozen.com
                                                       Thomas J. Fisher (admitted pro hac vice)
                                                       tfisher@cozen.com
                                                       COZEN O’CONNOR
                                                       1200 Nineteenth Street, NW
                                                       Washington, D.C. 20036
                                                       Telephone: (202) 912-4800
                                                       Facsimile: (202) 861-1905
                                                       Attorneys for Plaintiff 10Tales Inc.

procedure, the parties are required to exchange claim construction proposals prior to discovery, and as
such, any exchanges and briefing that occurred prior to the transfer served to move that case forward,
contrary to Defendants’ characterization of that case.



                                                  9
                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(A) on February 18, 2021, and was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1).




                                                  /s/ William E. Davis, III
                                                  William E. Davis, III




                                             10
